
	

114 HR 2987 IH: Community Bank Capital Clarification Act
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2987
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2015
			Mr. Meeks (for himself, Mr. King of New York, Mrs. Carolyn B. Maloney of New York, and Mr. Luetkemeyer) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Financial Stability Act of 2010 to clarify the treatment of certain debt and equity
			 instruments of smaller institutions for purposes of capital requirements,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Community Bank Capital Clarification Act.2.Clarification for instruments of other depository institution holding companiesSection 171(b)(4)(C) of the Financial Stability Act of 2010 (12 U.S.C. 5371(b)(4)(C)) is amended by adding at the end the following: A depository institution holding company with total consolidated assets of less than $15,000,000,000 at the end of a quarterly financial reporting period after December 31, 2009, shall be treated as if the company had total consolidated assets of less than $15,000,000,000 as of December 31, 2009, for so long as such company has total consolidated assets of less than $15,000,000,000..
		
